Jenkins, P. J.
In the instant claim for compensation under the workmen’s compensation act, where the evidence showed that the claimant, who was employed to pick up waste around a cotton-mill, was injured by reason of a ñre which occurred in the “hopper room” where he had gone during the lunch hour and while off duty, for the purpose of sleeping, and that his duty did not require him to go into the hopper room, and where the overseer of the employer testified that during the lunch hour the employees were permitted to “lounge anywhere except the hopper room,” but that the employees were not permitted to go into the hopper room during the noon hour, because of the danger of fire being started in the loose lint-cotton stored therein, the industrial commission was authorized to find that the injury to the claimant did not arise out of and in the course of his employment, and to enter an award denying compensation.

Judgment affirmed.


Stephens and Bell, JJ., concur.

Isaac 8. Peebles Jr., Nathan Jolles, for plaintiff.
James 8. Bussey Jr., for defendants.